Interlocutory judgment unanimously affirmed, with costs. We think the evidence of visits by defendant to his home on occasions previous to the date of the offense charged in the complaint with a woman not seen by the witness giving the evidence, over defendant’s objection and exception, and unknown and unidentified, without any evidence of improper actions during such visits, was incompetent, but this case was tried before a judge without a jury, and under the circumstances we do not think the error is substantial or that the improper evidence can be said to have affected the result. Present — Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ.